DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 and 10 are objected to because of the following informalities:
Claim 2 recites the limitation “the dihydrochalcone” in line 1.  It appears the claim should recite “the at least one dihydrochalcone” in order to maintain consistency with “at least one dihydrochalcone” recited in Claim 1, line 1.
Claim 3 recites the limitation “the steviol glycoside” in line 1. It appears the claim should recite “the at least one steviol glycoside” in order to maintain consistency with “at least one steviol glycoside” recited in Claim 1, line 6.
Claim 4 recites the limitation “the mogroside” in line 1.  It appears the claim should recite “the at least one mogroside” in order to maintain consistency with “at least one mogroside” recited in Claim 1, line 7.
Claim 5 recites the limitation “the dihydrochalcone” in line 1.  It appears the claim should recite “the at least one dihydrochalcone” in order to maintain consistency with “at least one dihydrochalcone” recited in Claim 1, line 1.
Claim 6 recites the limitation “concentration” in line 1.  It appears the claim should recite “the
Claim 10 recites the limitation “the dihydrochalcone” in line 1.  It appears the claim should recite “the at least one dihydrochalcone” in order to maintain consistency with “at least one dihydrochalcone” recited in Claim 1, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “enhanced” in line 2.  The term “enhanced” is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation “improved” in line 2.  The term “improved” is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim 13 recites the limitation “enhanced” in line 2.  The term “enhanced” is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites the limitation “improved” in line 2.  The term “improved” is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an 


Claims 1-4 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prakash et al. US 2015/0017284 (cited on Information Disclosure Statement filed October 18, 2019).
Regarding Claim 1, Prakash et al. discloses a beverage comprising a sweetener of a sweetening amount (‘284, Paragraph [0002]) and at least one dihydrochalcone (neohesperedin dihydrochalcone) (‘284, Paragraph [0308]) wherein the sweetener comprises at least one steviol glycoside (rebaudioside M) (‘284, Paragraphs [0012] and [0020]) and at least one mogroside (mogroside IV) in a sweetening amount (‘284, Paragraph [0309]).  Neohesperidin dihydrochalcone satisfies the claimed Formula I where R1 is OH, R2 is a saccharide, R3 is OH, R4 is OMe, which is an alkyl, and R5 is OH.
Regarding Claim 2, Prakash et al. discloses the dihydrochalcone being neohesperidin dihydrochalcone (‘284, Paragraph [0308]).
Regarding Claim 3, Prakash et al. discloses the steviol glycoside being rebaudioside M (‘284, Paragraphs [0012] and [0020]).
Regarding Claim 4, Prakash et al. discloses the mogroside being mogroside IV or mogroside V (‘284, Paragraph [0309]).
Regarding Claim 15, Prakash et al. discloses the beverage being a low or zero calories beverage (‘284, Paragraphs [0308] and [0312]-[0313]).
Regarding Claim 16, Prakash et al. discloses the beverage being a zero calorie beverage (‘284, Paragraphs [0313], [0609], and [0613]).
Regarding Claim 17, Prakash et al. discloses the beverage being a flavored sparkling beverage (‘284, Paragraph [0579]).
Regarding Claim 18, Prakash et al. discloses the beverage being a low or zero calories fruit flavored sparkling beverage (‘284, Paragraphs [0579] and [0617]).
Regarding Claim 19, Prakash et al. discloses the beverage being an enhanced water beverage (‘284, Paragraph [0579]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2015/0017284 (cited on Information Disclosure Statement filed October 18, 2019) as applied to claim 1 above in view of Neely et al. US 3,908,028.
Regarding Claim 5, Prakash et al. discloses the sweetener comprising rebaudioside M in a sweetening amount (‘284, Paragraphs [0012] and [0020]) and using any type of sweetener such as a natural, non-natural, or synthetic sweetener (‘284, Paragraphs [0305]) wherein the sweetener is a synthetic sweetener (‘284, Paragraph [0308]).
Prakash et al. is silent regarding the synthetic sweetener being hesperetin dihydrochalcone.
Neely et al. discloses hesperetin dihydrochalcone is a type of known synthetic sweetening agent (‘028, Column 3, lines 64-68) (‘028, Column 4, lines 1-5).
Prakash et al. teaches using any type of synthetic sweetener.  It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the sweetener used in Prakash et al. and use the synthetic hesperetin dihydrochalcone sweetener as taught by Neely et al. since the simple substitution of one known element for another to obtain predictable results is obvious (MPEP § 2143.I.B.).  In the present instance, the substitution of the synthetic sweetener of Prakash et al. with the synthetic hesperetin dihydrochalcone sweetener of Neely et al. would still result in sweetening the beverage regardless of the particular type of synthetic sweetener being used.
Regarding Claims 6-7, Prakash et al. discloses the synthetic sweetener being present in a concentration of from about 0.3 ppm to about 3500 ppm (‘284, Paragraph [0308]), which encompasses the claimed concentration of the synthetic hesperetin prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art at the time of the invention would adjust the concentration of the synthetic sweetener and the sweetener based upon the desired sweetness levels.
Regarding Claims 8-9, the limitations “wherein the sucrose equivalence of the beverage is enhanced by at least about 1.2 fold compared to the sucrose equivalence of a beverage without the at least one dihydrochalcone” are limitations with respect to the properties of the beverage.  When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada,
Regarding Claim 10, Prakash et al. discloses the sweetener comprising rebaudioside A in a sweetening amount (‘284, Paragraphs [0135]-[0136] and [0138]) and using any type of sweetener such as a natural, non-natural, or synthetic sweetener (‘284, Paragraphs [0305]) wherein the sweetener is a synthetic sweetener (‘284, Paragraph [0308]).
Prakash et al. is silent regarding the synthetic sweetener being hesperetin dihydrochalcone.
Neely et al. discloses hesperetin dihydrochalcone is a type of known synthetic sweetening agent (‘028, Column 3, lines 64-68) (‘028, Column 4, lines 1-5).
Prakash et al. teaches using any type of synthetic sweetener.  It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the sweetener used in Prakash et al. and use the synthetic hesperetin dihydrochalcone sweetener as taught by Neely et al. since the simple substitution of one known element for another to obtain predictable results is obvious (MPEP § 2143.I.B.).  In the present instance, the substitution of the synthetic sweetener of Prakash et al. with the synthetic hesperetin dihydrochalcone sweetener of Neely et al. would still result in sweetening the beverage regardless of the particular type of synthetic sweetener being used.
Regarding Claims 11-12, Prakash et al. discloses the synthetic sweetener being present in a concentration of from about 0.3 ppm to about 3500 ppm (‘284, Paragraph [0308]), which encompasses the claimed concentration of the synthetic hesperetin dihydrochalcone sweetener of from about 1 ppm to about 50 ppm and from about 5 ppm to about 35 ppm.  Prakash et al. also teaches the concentration of the sweetener (rebaudioside A) being between about 0.1 ppm and about 3000 ppm (‘284, Paragraph prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art at the time of the invention would adjust the concentration of the synthetic sweetener and the sweetener based upon the desired sweetness levels.
Regarding Claims 13-14, the limitations “wherein the sucrose equivalence of the beverage is enhanced by at least about 1.2 fold compared to the sucrose equivalence of a beverage without the at least one dihydrochalcone” are limitations with respect to the properties of the beverage.  When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  Additionally, the at least one taste attribute of sweetness is improved compared to a beverage without the at least one dihydrochalcone.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2015/0017284 (cited on Information Disclosure Statement filed October 18, 2019) as applied to claim 17 above in view of Lee et al. US 2008/0226799 (cited on Information Disclosure Statement filed October 18, 2019).
Regarding Claim 20, Prakash et al. discloses the beverage having water (‘284, Paragraph [0579]), sweetener (rebaudioside M) (‘284, Paragraphs [0012] and [0020]), dihydrochalcone (neohesperedin dihydrochalcone) (‘284, Paragraph [0308]), natural cola flavor (‘284, Paragraph [0579]), a colorant comprising caramel (‘284, Paragraphs [0337] and [0623]) and caffeine (‘284, Paragraphs [0327], [0586], and [0613]).
Prakash et al. is silent regarding the beverage having an acidulant.
Lee et al. discloses a beverage comprising an acidulant comprising a mixture of carboxylic acids that enhances microbial stability of the beverage (‘799, Paragraph [0032]).
Both Prakash et al. and Lee et al. are directed towards the same field of endeavor of beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Prakash et al. and incorporate an acidulant as taught by Lee et al. in order to enhance the microbial stability of the beverage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tachdjian et al. US 2012/0041078 discloses a phenol based antioxidant comprising phloretin, neohesperidin dihydrochalcone, and hesperetin (‘078, Paragraph [0242]) wherein hesperetin is used at a level of 100-800 ppm (‘078 Table 1) (‘078, Paragraph [1266]).
Jia et al. US 2010/0178389 discloses hesperetin dihydrochalcone is a known sweetener that can be synthesized form hesperidin (‘389, Paragraph [0004]).
Jia et al. US 2014/0370177 discloses sweetness enhancers including hesperetin dihydrochalcone glucoside and mogroside V (‘177, Paragraph [0020]) and rebaudioside A (‘177, Paragraph [0007]).
Backes et al. US 2013/0084252 discloses hesperetin and phloretin being used as an intensifier of the sweet taste of reduced sugar preparations (‘252, Paragraph [0007]).
Aftoora US 2015/0072046 discloses hesperetin dihydrochalcone-4β-D-glycoside synthetic sweetener (‘046, Paragraph [0030]) incorporated into drinks (‘046, Paragraph [0031]).
Bhowmik et al. US 2013/0302497 discloses hesperetin dihydrochalcone-4β-D-glycoside synthetic sweetener (‘497, Paragraph [0016]) incorporated into beverages (‘497, Paragraph [0054]) comprising rebaudioside A (‘497, Paragraph [0080]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792